PER CURIAM
Brian Burney ("Defendant") appeals from the judgment upon his convictions after a bench trial for one count of aggravated stalking, in violation of Section 565.225.3 RSMo 20001 and one count of second degree sexual misconduct, in violation of Section 566.095. Defendant was sentenced to concurrent sentences of four years of imprisonment on the aggravated stalking count and fifteen days on the sexual misconduct count, and the trial court retained jurisdiction, directing Defendant *892to complete 120 days of shock incarceration pursuant to Section 559.115. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

Unless otherwise indicated, all further statutory references are to RSMo 2000 as amended.